NUMBER 13-11-00066-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


      IN RE: RENE ORTEGA, MARY ORTEGA, ROLANDO ORTEGA,
              AURORA ORTEGA, AND ALBERT ORTEGA


                          On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

                   Before Justices Garza, Benavides, and Vela
                       Memorandum Opinion Per Curiam1

       Relators, Rene Ortega, Mary Ortega, Rolando Ortega, Aurora Ortega, and Albert

Ortega, filed a petition for writ of mandamus and a motion for immediate temporary

relief in the above cause on February 3, 2011, seeking to compel the trial court to

vacate a summary judgment rendered in favor of the real party in interest, Ricardo




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Perez.2 That same day, the Court granted the motion for immediate temporary relief

and ordered all proceedings under any writ of possession issued in, or based upon the

judgment rendered on October 19, 2010, in County Court at Law Number Four of

Hidalgo County in cause number CL-09-1195-D, to be stayed.                         The Court further

requested that Perez, by and through counsel, file a response to the petition for writ of

mandamus.        On February 7, 2011, Perez filed a motion requesting that this Court

reconsider its order granting immediate temporary relief, and on February 10, 2011,

Perez filed his response to the petition for writ of mandamus.

        The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relators have not shown

themselves entitled to the relief sought. Accordingly, the stay previously imposed by

this Court is LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”).                   The

petition for writ of mandamus is DENIED.                    See id. 52.8(a).      Perez’s motion for

reconsideration is DISMISSED as moot.



                                                                                 PER CURIAM

Delivered and filed this
23rd day of March, 2011.




        2
          Relators also filed an appeal regarding the judgment subject to review in this proceeding, which
is currently pending in this Court in Rene Ortega et al. v. Ricardo Perez, successor in interest to JPO
Enterprises, Inc., in appellate cause number 13-11-00051-CV.

                                                        2